PALMORE, Judge.
The highway department appeals from a $5,000 condemnation award to the appellee Dorothy Knight for about 10 acres taken from the back of her 47-acre farm in Larue County.
The case came to the Larue Circuit Court on the landowner’s appeal from a county court judgment in the amount of $2,260. Hence the amount in controversy here is $2,740, and the department’s appeal as a matter of right is technically proper. However, we note that none of its witnesses estimated the owner’s loss at less than $2,600, which means that the amount actually in controversy here is $2,400 at most. If the appeal were before us on a motion under KRS 21.080 we would overrule it. As it is, we have reviewed the record and find no error.
Judgment affirmed.